Citation Nr: 0323817	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  96-35 311	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of a disc herniation at L4-L5 prior 
to January 30, 2003.  

2.  Entitlement to an evaluation in excess of 40 percent for 
post-operative residuals of a disc herniation at L4-L5 from 
January 30, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from March 5, 1991 to March 
27, 1992; he had 2 months and 5 days of active service and 8 
months of inactive service prior to March 5, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by 
which the Chicago RO granted the veteran's claim of service 
connection for low back pain secondary to injury in service 
and assigned a noncompensable evaluation for slight subject 
symptoms under Diagnostic Code 5295, 38 C.F.R. § 4.71a, 
effective March 28, 1992.  In addition, that RO granted 
service connection for dysthymia.  The veteran disagreed with 
the evaluation of the back disability.  By a rating decision 
dated in January 1996 the Cleveland RO increased the 
evaluation of the veteran's back disability to 10 percent.  A 
temporary total evaluation was assigned in February 1997 for 
convalescence after a right side discectomy was performed to 
treat a herniated disc compressing the L5 root.  In an April 
1997 rating decision, the RO re-characterized the service-
connected back disability as post-operative L4-L5 right disc 
herniation and increased the rating to 20 percent under 
Diagnostic Code 5293, effective April 1, 1997.

This matter has been before the Board on four previous 
occasions.  When it first appeared before the Board in 
February 1998, the matter was remanded to clarify whether the 
veteran wanted a hearing before the Board.  The matter was 
returned to the Board.  In a July 1998 decision, the Board 
granted an increase in the rating to 20 percent for post-
operative residuals of an L4-5 herniation prior to April 1, 
1997, but denied a rating in excess of 20 percent both prior 
to and after April 1, 1997.  The veteran appealed this 
decision.  While the appeal was pending before the United 
States Court of Appeals for Veterans Claims (Court), the VA 
Office of General Counsel filed a Motion to Remand, pleading 
that the Court vacate the Board's decision and remand the 
claim for further development and readjudication.  In April 
1999, the Court granted the motion and vacated that portion 
of the July 1998 Board decision that denied a rating in 
excess of 20 percent prior to and after April 1, 1997.  In 
response, the Board remanded the matter to the RO for 
additional development in May 2000.  A second remand was 
required in August 2002 to ensure that all notification and 
development actions under the VCAA had been accomplished, to 
ask the veteran whether he desired a hearing, and to provide 
the veteran with a VA examination assessing functional loss.  
During the course of that development the RO granted an 
increase in the evaluation to 40 percent, effective January 
30, 2003.  

The Board notes that in the veteran's substantive appeal of 
October 1994 he requested a hearing before the Board.  In 
September 1997, the veteran failed to appear for the 
scheduled hearing and in October 1997, he requested that it 
be rescheduled.  By letter dated in May 2003, the veteran 
withdrew his request for a hearing.  

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
the original rating is appealed, consideration must be given 
to whether an increase is warranted at any time since the 
award of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the question currently under 
consideration was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, and because the RO has staged the ratings in this 
case, the Board has characterized the rating issues on appeal 
as set forth on the preceding page.


REMAND

The veteran contends that his service-connected back 
disability is more severe than that reflected by the 
presently assigned disability ratings.  

In support of his claim, the veteran submitted a letter dated 
in March 2001.  He said that he had been hospitalized at the 
Dayton VAMC and the Brecksville VAMC between the dates of 
February 8, 1996 and March 30, 2000.  According to the 
veteran, the most recent date being in August 1999.  By 
letter dated in December 2001 the veteran related that he had 
been hospitalized at various times at the Dayton VAMC and 
Brecksville VAMC from 1995 to 1999.  The veteran also 
indicated that he had surgery at the Cincinnati VAMC.  The 
claims file includes various requests for particular records 
from the Dayton VAMC.  The record also includes treatment 
records clearly identified as being from the Dayton VAMC for 
the period from 1996 to 1999.  In addition, the claims file 
contains the records of surgery performed at the Cincinnati 
VA facility.  However, although there is a March 1996 request 
for records from the Brecksville VAMC, because the Board is 
unable to discern a later request for records that would 
elicit all treatment records from 1996 to 1999, it is not 
clear that all VA treatment records have been obtained.  In 
reaching this conclusion, the Board is aware that there are 
two records of treatment from the VAMC Brecksville facility 
in the record, one for admission from November 1995 to 
January 1996, and another from June to July 1999.  Without a 
request covering the 1996 to 1999 period, or clarification 
from the veteran that all records of his hospitalizations at 
the Brecksville facility are already included in the file, it 
cannot be said that all identified VA records have been 
obtained.  Considering that VA medical records are deemed to 
be constructively of record in proceedings before the Board, 
this should be resolved.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The Board also notes that by letter dated in February 2001 
the veteran indicates that he has been in the residential 
treatment unit at the Chillicothe Correctional Institution 
since May 2000 for his service-connected disability.  While 
it appears that the veteran is referring to treatment for his 
service-connected dysthymia, the veteran should be asked to 
clarify the disability for which he was treated.  If the 
veteran relates that the treated disability was the back, 
then an attempt should be made to obtain records of this 
treatment. 

Additionally, by letter dated in February 2003 the veteran 
submitted an MRI report from the Miami Valley Hospital dated 
in January 2003.  He states that the MRI was ordered by 
Medwork on behalf of his employer after he slipped and fell 
at work.  There is a Medwork injury report attached.  There 
are no actual medical records included with the report and no 
indication that such records were requested.  

Finally, the Board notes that effective September 26, 2003, 
the schedular criteria for rating disorders of the spine will 
have been amended.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Under the new diagnostic criteria, a general rating 
formula for diseases and injuries of the spine will provide 
that with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease the following ratings will apply.  A 20 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Id.  

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Third, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in the regulation.  Fourth, each range of motion 
measurement should be rounded to the nearest five degrees.

Under the new criteria intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating formula for diseases and injuries of 
the spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Id.  

The Board recognizes that the RO has considered changes to 
rating criteria that were made in September 2002.  
Nevertheless, the September 2003 changes should also be 
considered.  The RO should address the new criteria in any 
future supplemental statement of the case (SSOC) issued in 
this claim.

Accordingly, the case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 
66 Fed. Reg. 45,620-32 (Aug. 27, 2001), 
are fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should request that the 
veteran clarify whether there are any 
records of treatment for his service-
connected back disability while in the 
Chillicothe Correctional Institution.  If 
the veteran identifies records of 
treatment for his back at the Chillicothe 
Correctional Institution, the RO should 
take the steps necessary to obtain the 
records.

3.  The RO should insure that all VA and 
non-VA treatment records are included in 
the claims file.  In particular, the RO 
should confirm that all records from any 
identified VAMC have been obtained.  This 
includes any relevant treatment records 
at the Dayton and Brecksville VAMCs for 
the period from 1996 to the present.  The 
results of efforts to obtain these 
records should be recorded in the claims 
file.  The RO should also make attempts 
to obtain any records of treatment for 
back problems in January 2003 at the 
Medwork facility as identified in the 
Medwork Injury Report.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, the RO should re-
adjudicate the veteran's claim for a 
higher evaluation of his service-
connected back disability.  In so doing, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4, including both old and new criteria, 
where appropriate, for rating disorders 
of the spine, and application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement of a 
joint.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

After giving the veteran opportunity to respond to the SSOC 
and after expiration of the period for response as set forth 
in 38 U.S.C.A. § 5103(b) (West 2002), if applicable, the 
case should be returned to the Board.  (The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

